
	
		II
		111th CONGRESS
		1st Session
		S. 2775
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2009
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide authority and sanction for the granting and
		  issuance of programs for residential and commuter toll, user fee and fare
		  discounts by States, municipalities, other localities, as well as all related
		  agencies and departments thereof, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Residential and Commuter Toll
			 Fairness Act of 2009.
		2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)Residents of
			 various localities and political subdivisions throughout the United States are
			 subject to tolls, user fees, and fares to access certain roads, highways,
			 bridges, railroads, busses, ferries, and other transportation systems.
				(2)Revenue generated
			 from transportation tolls, user fees, and fares is used to support various
			 infrastructure maintenance and capital improvement projects that directly
			 benefit commuters and indirectly benefit the regional and national
			 economy.
				(3)Residents of
			 certain municipalities, counties, and other localities endure significant or
			 disproportionate toll, user fee, or fare burdens compared to others who have a
			 greater number of transportation options because such residents—
					(A)live in
			 geographic areas that are not conveniently located to the access points for
			 roads, highways, bridges, rail, busses, ferries, and other transportation
			 systems;
					(B)live on islands,
			 peninsulas, or in other places that are only accessible through a means that
			 requires them to pay a toll, user fee, or fare; or
					(C)are required to
			 pay much more for transportation access than residents of surrounding
			 jurisdictions, or in other jurisdictions across the country, for similar
			 transportation options.
					(4)To address this
			 inequality, and to reduce the financial hardship often imposed on such
			 residents, several State and municipal governments and multi-State
			 transportation authorities have established programs that authorize discounted
			 transportation tolls, user fees, and fares for such residents.
				(5)Transportation
			 toll, user fee, and fare discount programs based on residential status—
					(A)address actual
			 unequal and undue financial burdens placed on residents who live in areas that
			 are only accessible through a means that requires them to pay a toll, user fee,
			 or fare;
					(B)do not
			 disadvantage or discriminate against those individuals ineligible for
			 residential toll, user fee, or fare discount programs;
					(C)are not designed
			 to favor the interests or promote the domestic industry or economic development
			 of the State implementing such programs;
					(D)do not interfere
			 or impose undue burdens on commerce with foreign nations or interfere or impose
			 any undue burdens on commerce among the several States, or commerce within
			 particular States;
					(E)do not interfere
			 or impose undue burdens on the ability of individuals to travel among, or
			 within, the several States;
					(F)do not constitute
			 inequitable treatment or deny any person within the jurisdiction of the United
			 States the equal protection of the laws; and
					(G)do not abridge the
			 privileges or immunities of citizens of the United States.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to clarify the
			 existing authority of States, counties, municipalities, and
			 multi-jurisdictional transportation authorities to establish programs that
			 offer discounted transportation tolls, user fees, and fares for residents in
			 specific geographic areas; and
				(2)to authorize the
			 establishment of such programs, as necessary.
				3.Authorization of
			 local residential or commuter toll, user fee or fare discount programs
			(a)Authority To
			 provide residential or commuter toll, user fee, or fare discount
			 programsStates, counties, municipalities, and
			 multi-jurisdictional transportation authorities that operate or manage roads,
			 highways, bridges, railroads, busses, ferries, or other transportation systems
			 are authorized to establish programs that offer discounted transportation
			 tolls, user fees, or other fares for residents of specific geographic areas in
			 order to reduce or alleviate toll burdens imposed upon such residents.
			(b)Rulemaking with
			 respect to the state, local, or agency provision of toll, user fee or fare
			 discount programs to local residents or commutersStates,
			 counties, municipalities, and multi-jurisdictional transportation authorities
			 that operate or manage roads, highways, bridges, railroads, busses, ferries, or
			 other transportation systems are authorized to enact such rules or regulations
			 that may be necessary to establish the programs authorized under subsection
			 (a).
			(c)Rule of
			 constructionNothing in this Act may be construed to limit or
			 otherwise interfere with the authority, as of the date of the enactment of this
			 Act, of States, counties, municipalities, and multi-jurisdictional
			 transportation authorities that operate or manage roads, highways, bridges,
			 railroads, busses, ferries, or other transportation systems.
			
